Citation Nr: 0708606	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  02-14 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from October 2001 and July 2002 decisions in which the RO, 
inter alia, denied service connection for a headache 
condition and for Meniere's disease.  The veteran filed 
timely notices of disagreement regarding these decisions in 
February 2002 and August 2002.  The RO issued statements of 
the case for these issues dated in July 2002 and January 
2003, and the veteran filed substantive appeals to these 
issues in August 2002 and February 2003.   

In June 2004, the veteran testified during a hearing before a 
Veterans Law Judge (VLJ) in Washington, D.C.; a transcript of 
the hearing is of record.

In November 2004, the Board remanded the claims for service 
connection for chronic headaches and for Meniere's disease to 
the RO for additional development and adjudication.  After 
accomplishing the requested development, in August 2006, the 
RO granted service connection for migraine headaches, 
effective August 9, 2000, but continued the denial of the 
claim for service connection for Meniere's disease.  The 
matter remaining on appeal has since been returned to the RO 
for further appellate consideration.

In February 2007, the Board notified the veteran that the VLJ 
that conducted the June 2004 hearing was no longer with the 
Board, and inquired as to whether he desired another hearing.  
Later in February 2007, the veteran indicated that he did not 
want another hearing.   




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The weight of the medical evidence is against a finding 
that the veteran has Meniere's disease. 


CONCLUSION OF LAW

The criteria for service connection for Meniere's disease are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  See, e.g., Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini, 18 Vet. App. at 119.  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.  
See 

By way of letters dated in June 2001 and October 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim for service connection, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), as 
well as the type of evidence VA would assist him in 
obtaining.  The veteran was also generally informed that he 
should send to VA evidence in his possession that pertains to 
the claim, and advised of the basic law and regulations 
governing the claim, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the veteran's 
behalf), and provided the basis for the decisions regarding 
the claim.  In addition, the RO provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claim, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.  
After each letter  

For these reasons, the Board finds that VA has substantially 
complied the VCAA's notice requirements in giving the veteran 
ample opportunity to submit and identify evidence pertinent 
to the claim on appeal.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet App. 527 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board also finds that VA has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service medical 
treatment records, VA examination reports, the transcript of 
the veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
his claim.  The Board notes that this case has been 
previously remanded for additional development, to include an 
additional VA examination in connection with the claim, and 
that the report of that examination is of record..

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In adjudicating a claim for benefits, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
The Board is charged with the duty to assess the credibility 
and weight given to evidence.  See Wensch v. Principi, 15 
Vet. App. 362, 367 (2001); Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Following a careful review of the record in light of the 
above, the Board finds that service connection for Meniere's 
disease is not warranted.  

The medical evidence in this case consists of the veteran's 
service medical records, post-service medical and treatment 
records, and reports of VA examinations conducted in June 
2002 and April 2006.

The veteran has stated that, while he was in the Air Force, 
he was stationed in Okinawa and worked at the end of a runway 
where B52 bombers took off daily.  He indicated that he was 
stationed there for 11 months.  Although the veteran was 
issued ear protection, he indicated that it was not very good 
and contributed to his hearing and ear problems.  Since that 
time, the veteran contends that he has had problems with 
vertigo, tinnitus and hearing loss.  Service connection has 
been granted for hearing loss only.  

To ascertain whether the veteran currently suffers from 
Meniere's disease and whether such condition is related to 
his service, the veteran was afforded two VA examinations.  
The first examination took place in June 2002.  The examiner 
indicated that the veteran's claims file was reviewed in 
connection with the examination.  The veteran reported his 
history of airplane noise exposure in Okinawa and his 
symptoms of dizziness, fluctuating hearing loss and tinnitus 
since that time.  The veteran was also seen for headaches.  
The veteran was examined, and diagnosed with "[p]robable 
Meniere's disease, with no diagnostic evidence on this 
examination only by history, with no evidence in the medical 
records of his service career of having had Meniere's 
disease."  The examiner also stated that "it would not 
appear that he had Meniere's while in service."  

The veteran's medical records also contain the report of the 
veteran's private physician dated in March 2004.  The 
physician indicated that he practiced internal medicine and 
that the veteran had been a patient of his for over six 
years.  The physician indicated that he had diagnosed the 
veteran with Meniere's disease, and noted that the veteran 
has recurrent vertigo as well as tinnitus and hearing loss.  
He also noted that, while the veteran did not have vertigo 
while in the service, he did have complaints of tinnitus and 
hearing loss at that time.  The physician therefore stated 
that he believed that the veteran's Meniere's disease 
originated from the time he was serving in the military.  

Pursuant to the November 2004 remand, the veteran underwent 
VA examination in connection with this claim dated in April 
2006.  The examiner indicated that the veteran's claims file 
was reviewed and also noted the veteran's medical history for 
the record.  The examiner noted that the veteran currently 
suffers from tinnitus and noted the veteran's history 
complaints regarding headaches, vertigo and fluctuating 
hearing loss.  The examiner also noted the opinion of the 
veteran's private physician dated in March 2004, but noted 
that that physician is an internal medicine physician and not 
an otolaryngologist.  The April 2006 examiner also noted 
that, apparently, an otolaryngologist has never made a 
diagnosis of Meniere's disease.  The examiner indicated that 
fluctuating hearing loss has never been documented and that, 
as best as he could tell, the veteran's hearing was normal in 
February 2002.  The examiner indicated that the veteran did 
not have discharge from his ears, although he had occasional 
pain in his left ear, and that his ears itch from time to 
time.  The veteran was then examined and the examiner 
concluded that "I do not believe that this veteran has or 
ever has had Meniere's disease."  The examiner went on to 
explain that "[t]his veteran has not had a documented 
hearing loss, and especially has not ever had a fluctuating 
hearing loss.  It would be very unusual for a person to have 
Meniere's disease for 30+ years and not have any hearing 
loss.  Also, his history is just not convincing for that of 
Meniere's disease."

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran's claims file contains some indications 
and an assessment of Meniere's disease.  However, neither VA 
examiner that examined the veteran and his claims file in 
connection with the claim, definitively diagnosed the veteran 
with Meniere's disease.  While the Board notes, as indicated 
above, that the veteran's claims file does indicate that he 
has been diagnosed with Meniere's disease by his private 
physician, the Board finds that the opinions of the VA 
examiners-particularly the April 2006 VA examiner, who 
examined both the veteran and his claims file, and supported 
the opinion with stated evidentiary rationale-should carry 
the most weight in this case.  The opinion of the private 
physician is entitled to less weight, as it was given by an 
internist rather than an expert in ear diseases, and does not 
appear to be based on a full review of the veteran's claims 
file.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 
217 F.3d 854 (Fed. Cir.1999) (unpublished decision), cert. 
denied 120 S.Ct. 1251 (2000) (it is not error for the Board 
to value one medical opinion over another, as long as a 
rational basis for doing so is given).  

The Board thus finds that the weight of the evidence is 
against a finding that the veteran's suffers from Meniere's 
disease.  The Board emphasizes that Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Hence, where, as here, 
the competent and persuasive evidence weighs does not support 
the existence the disability for which service connection is 
sought-the first essential criterion for a grant of service 
connection-there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

In so finding, the Board does not question the sincerity of 
the veteran that he has Meniere's disease due to his service.  
The Board notes, however, that as a lay person, the veteran 
is not competent on his own to establish a medical diagnosis 
or show a medical etiology; such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions).  See also See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").   

For all the foregoing reasons, the claim for service 
connection for Meniere's disease must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not for application in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. 53-56.



ORDER

Service connection for Meniere's disease is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


